Exhibit 12(c) Entergy Louisiana, LLC Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Distributions 30-Sep Fixed charges, as defined: Total Interest $114,126 Interest applicable to rentals 4,000 Total fixed charges, as defined 118,126 Preferred distributions, as defined (a) 12,523 Combined fixed charges and preferred distributions, as defined $130,649 Earnings as defined: Net Income $492,149 Add: Provision for income taxes: Total Taxes Fixed charges as above 118,126 Total earnings, as defined $247,195 Ratio of earnings to fixed charges, as defined 2.09 Ratio of earnings to combined fixed charges and preferred distributions, as defined 1.89 (a) "Preferred distributions," as defined by SEC regulation S-K, are computed by dividing the preferred distribution requirement by one hundred percent (100%) minus the income tax rate.
